Citation Nr: 0317676	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  96-41 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the chest, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this matter to the 
RO in January 1998 and June 1999 for additional development.  
The RO complied with the remand instructions and has returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's residuals of a shell fragment wound of the 
chest are no more than moderately severe; they are productive 
of pain and limited motion of the right shoulder and are not 
manifested by muscle weakness or atrophy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the chest have not 
been met.  38 U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.73, 
Diagnostic Code 5304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claim by means of the 
July 1994 rating decision, September 1994 Statement of the 
Case, and July 1995, April 1997, September 1997, July 1998, 
and December 2002 Supplemental Statements of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument in support of his claim.  The 
September 1997 Supplemental Statement of the Case included 
the revised regulations for evaluating muscle disabilities 
and rated the veteran's claim pursuant to the revised 
criteria.  In addition, the RO specifically advised the 
veteran of the provisions of the VCAA in a December 2002 
letter.  Therefore, the Board finds that the rating 
decisions, Statement of the Case, Supplemental Statement of 
the Case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO afforded the 
veteran several VA medical examinations and a personal 
hearing before the RO.  In addition, the Board remanded this 
matter on two occasions for additional development that has 
been accomplished.  Finally, the veteran reported that he has 
received no treatment for his service-connected disability; 
therefore, the record contains no pertinent medical records.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

Before addressing the merits of the present appeal, the Board 
notes that, in its January 1998 remand, it directed that the 
veteran be afforded a more comprehensive examination to 
determine the symptomatology attributable to the residuals of 
the chest wall injury and to specifically identify which 
muscle groups were affected.  The Board also directed the RO 
to consider a separate evaluation for a tender scar.  
Consequently, the RO reevaluated the veteran's chest wall 
injury under Diagnostic Code 5304 and granted service 
connection for scar over the right pectoralis muscle.  In 
June 1999, the Board again remanded the case to the RO 
largely due to the fact that the identified muscle groups 
affected separate anatomical regions.  

As a result, the RO granted service connection for shell 
fragment wound of the muscles of respiration, Muscle Group 
XXI, and assigned a separate 10 percent evaluation.  In 
addition, the veteran is service-connected for residuals of 
shrapnel wounds of the pleural cavity area, residuals of 
gunshot wound of the right scapula area, and skull scar.  
Accordingly, as the RO has now properly assigned separate 
disability evaluations, the Board will proceed to consider 
only that symptomatology relevant to the issue on appeal. 

The veteran contends that his residuals of a shell fragment 
wound of the chest are more disabling than currently 
evaluated.  The record shows that the RO granted service 
connection for shell fragment wound of the chest in an April 
1955 rating decision and assigned a 20 percent evaluation 
effective from June 1954.  The July 1994 rating decision 
confirmed and continued the 20 percent evaluation for 
residuals of gunshot wound of the chest wall, and the present 
appeal ensued.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 2002).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

The evidence for consideration in relation to the current 
appeal consists of VA examinations and the veteran's personal 
hearing testimony.  The VA clinical records associated with 
the claims file contain no relevant findings and the veteran 
has reported that he receives no medical care for his chest 
wall injury.

The service medical records show that the veteran sustained 
shrapnel wounds of the scalp and right posterior chest in 
December 1952.  The wounds of the chest were found to be 
superficial and chest x-rays were negative except for 
retained metallic foreign bodies.  The veteran underwent 
debridement of all wounds and subsequent physical examination 
revealed a sutured, healing laceration in the frontal region 
of the scalp, a small wound over the right scapula, and a 5 x 
2 centimeter wound below the tip of the right scapula.  In 
January 1953, the wounds underwent secondary closure.  The 
diagnoses were (1) wound, missile, penetrating, right 
posterior chest over right scapular area and frontal region 
of the scalp; no artery or nerve involvement, and (2) foreign 
body, retained, metallic, soft tissues of the back and 
anterior costophrenic angle.  The veteran returned to duty in 
March 1953 with good motion and strength of the right 
shoulder.  

At a December 1993 VA scars examination, the veteran 
complained of pain in the scar of the right chest.  
Examination of the anterior aspect of the right pectoralis 
muscle identified a 6 centimeter horizontal scar that was 
tender on palpation.  A 12 centimeter oblique scar of the 
right latissimus dorsi muscle was also tender.  A 4 
centimeter horizontal scar over the right scapular area and a 
5 centimeter oblique scar over the right frontal area of the 
head were nontender.  All scars were described as exhibiting 
no erythema, infection, discoloration, keloid formation, 
herniation, inflammation, swelling, depression, or 
ulceration.  The veteran had a full range of motion and he 
was diagnosed with residuals of shrapnel injury to the head, 
chest, and back.

At a December 1993 VA general medical examination, no 
relevant objective findings were made.  The x-ray report 
revealed several metallic foreign bodies in the right side of 
the chest.  The veteran was assessed with residuals of 
shrapnel injuries.  At a January 1994 VA muscles examination, 
the examiner found no tissue loss, adhesions, muscle hernia, 
or damage to tendons, bones, joints, or nerves.  The 
veteran's strength was good and he was diagnosed with 
residuals of shrapnel injury of the chest, back, and head.

At his personal hearing before the RO in December 1994, the 
veteran testified that he used no pain medication or other 
medical treatment for his chest wall injury.  He reported 
that he had frequent chest pain that was sometimes sharp.  He 
believed that the pain had worsened over the years.  
Inclement weather aggravated the pain.  He could not 
completely raise his right arm over his head.  When he 
attempted to raise his arm, he had pain in the right chest in 
the area of the wound and extending into the right arm.  On a 
bad day, he could only lift his arm to shoulder level.  He 
was right-handed and had learned to compensate with his left 
hand.  The veteran submitted three radiology reports from the 
County Hospital dated in March and April 1980.  These reports 
showed metallic bullet fragments in the right anterior lung 
and the soft tissues of the back. 

At a December 1996 VA muscles examination, the veteran 
provided a history of shrapnel fragment wound to the right 
chest with retained fragments.  He complained of constant 
right chest pain that was sharper at times, and difficulty 
raising the right shoulder due to pain.  Examination of the 
right anterior chest wall found a scar below the right 
mammary area with underlying tenderness in the area.  
Examination of the right posterior chest wall found a 
thoracotomy scar and a scar in the posterior aspect of the 
right shoulder.  There was some tenderness in this area with 
slight localized muscle damage.  The examiner believed that 
Muscle Groups XXI and IV had been penetrated.  The examiner 
observed no tissue loss, tendon damage, or muscle hernia.  
Strength was fairly good but there was limitation of motion 
of the right shoulder and evidence of pain.  The x-ray report 
showed small to moderate size metallic foreign bodies in the 
right side of the chest.  The veteran was diagnosed with 
residuals, shrapnel fragment wound, right anterior and 
posterior chest.  

At a December 1996 VA scars examination, the examiner 
identified a 4 1/2 x 1 centimeter scar on the right posterior 
scapular area, a 12 1/2 centimeter scar on the right 
infrascapular area, a 5 x 1 1/2 centimeter scar on the left 
infrascapular area, and a 6 1/2 centimeter scar on the right 
anterior chest.  The veteran complained of soreness of the 
scar on the right lower chest.  The examiner described all 
scars as nontender and benign, with no keloid formation or 
swelling.  The veteran was assessed with benign nontender 
scars from shell fragment wound injuries involving the back 
and right lower anterior chest wall.

At a VA muscles examination in April 1998, the examiner 
reviewed the claims file, including the service medical 
records.  The veteran reported that he always had aching of 
the right anterior chest wall since his shrapnel injury.  The 
pain increased when he moved or raised his right arm.  The 
examiner observed a 6.5 centimeter horizontal scar below the 
inframammary area on the right anterior chest wall.  Some 
slight tenderness was elicited but the scar was not attached 
to the underlying structures and did not appear to be 
depressed.  Two scars were present on the posterior chest 
wall.  The one measured about 12.5 centimeters and was 
superficial and nontender, with no localized muscle damage.  
The other scar measured 4.5 centimeters and was located close 
to the shoulder anteriorly.  This scar was slightly tender to 
palpation and there was slightly localized muscle damage on 
palpation.  None of the scars exhibited keloid formation, 
ulceration, edema, or limitation of motion.  

The examiner found no atrophy of the muscles of the right 
upper arm or of the right anterior or posterior chest wall.  
The examiner identified the muscle penetrated as being the 
shoulder girdle muscle.  This included the intrinsic shoulder 
girdle muscles of Muscle Group IV, and the intercostal of 
Muscle Group XXI.  Examination of the right shoulder found 
normal rotation and limitation of forward flexion and 
abduction to no more than 90 degrees.  The veteran had 
tenderness on the anterior aspect of the right shoulder.  The 
x-ray report of the right shoulder showed arthritic changes 
of the shoulder joint and metallic foreign bodies below the 
right clavicle.  The veteran was diagnosed with residual 
fragment wound, right chest, with damage to Muscle Groups XXI 
and IV, and slightly tender scars on the anterior chest wall 
and posterior chest wall near the shoulder.

The veteran's residuals of a shell fragment wound of the 
chest have been assigned a 20 percent schedular disability 
evaluation pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5304 
(2002) for injuries to Muscle Group IV (intrinsic muscles of 
the shoulder girdle).  In the case of a dominant extremity, 
injuries to Muscle Group IV warrant a 10 percent evaluation 
if moderate, a 20 percent evaluation if moderately severe, 
and a 30 percent evaluation if severe.  38 C.F.R. § 4.73, 
Diagnostic Code 5304 (2002).

Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud.  See 38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2002).  
Because the veteran's 20 percent disability rating has been 
effective since June 1954, it is protected at that level from 
any decrease.

The factors to be considered in evaluating muscle group 
disabilities arising from residuals of healed wounds are 
found under 38 C.F.R. §§ 4.55 and 4.56 (2002).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2002).  
Disabilities arising from muscle injuries are classified as 
slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(d).  

Effective July 3, 1997, VA amended the schedular criteria for 
evaluating muscle injuries set forth in 38 C.F.R. §§ 4.55, 
4.56, 4.69, 4.73 (1996).  See 62 Fed. Reg. 30235-30240 
(1997).  The regulatory changes concerning muscle injuries 
include the deletion of 38 C.F.R. §§ 4.47 through 4.54 and 38 
C.F.R. § 4.72.  The definitions of what constitutes a 
moderate, moderately severe or severe wound were modified as 
a consequence.  However, the Board finds that the changes 
made to the criteria are essentially non-substantive, and 
that neither version is more favorable to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2002); see 38 C.F.R. § 4.55(g) (1996).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint.  38 C.F.R. § 4.55(d) (2002); see 38 
C.F.R. § 4.55(c) (1996); see also 62 Fed. Reg. at 30236.  For 
compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2002); 
see 38 C.F.R. § 4.55(a) (1996); see also 62 Fed. Reg. at 
30236.  For rating purposes, the muscle groups of the 
shoulder girdle and arm are in the same anatomical region and 
the muscle groups of the forearm and hand are in the same 
anatomical region.  38 C.F.R. § 4.55(b) (2002); see 38 C.F.R. 
§§ 4.54, 4.55(a) (1996).  For muscle group injuries in 
different anatomical regions that do not act upon ankylosed 
joints, each muscle group injury shall be rated separately 
and the ratings combined under the provisions of 38 C.F.R. § 
4.25. 38 C.F.R. § 4.55(f) (2002).  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b) (2002).

A moderate muscle injury is shown when there is a through and 
through or deep penetrating wound of short track from a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, and there are 
residuals of debridement, or prolonged infection.  See 38 
C.F.R. § 4.56 (2002).  Further, service department records or 
other evidence of in-service treatment for the wound must be 
shown, with consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  

A moderately severe injury to a muscle must be a through and 
through or deep penetrating wound by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, and intermuscular cicatrization.  A history post-
wounding of prolonged hospitalization in service for 
treatment, and a record of consistent complaint of the 
cardinal signs and symptoms of muscle disability, and if 
present, evidence of inability to keep up with work 
requirements must be shown.  Id.

A severe muscle injury must be a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  A history post-wounding 
of prolonged hospitalization in service for treatment, and a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and if present, evidence 
of inability to keep up with work requirements must be shown.  
Objective findings such as loss of deep fascia or muscle 
substance, abnormal hardening and swelling of muscles, severe 
impairment of function, and ragged, depressed, and adherent 
scars also may indicate severe muscle injury.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the assignment of the next higher evaluation.  The medical 
evidence of record establishes that injury to Muscle Group IV 
is no more than moderately severe.  The service medical 
records show that the veteran's shell fragment injury was a 
penetrating wound that was debrided and closed without 
complication.  There was retention of metallic foreign bodies 
in the soft tissue of the chest, but no artery or nerve 
involvement.

The VA examinations show that the veteran has tenderness and 
pain in the area of the wound, and limited motion of the 
right shoulder with pain.  The veteran testified, in essence, 
that he had chronic right chest pain and that he was 
generally prohibited from lifting his right arm above his 
head.  While the veteran does not clearly exhibit the 
cardinal signs and symptoms of muscle disability, his painful 
and limited movement would likely be analogous to a lowered 
threshold of fatigue, fatigue-pain, and uncertainty of 
movement.  

According to the VA examinations, the veteran exhibits good 
strength, and there is no evidence of muscle atrophy, tissue 
loss, adhesions, hernia, or tendon, bone, or joint damage.  
In that respect, the veteran's chest wall injury clearly does 
not meet the criteria for a severe muscle injury.  The record 
contains no findings such as loss of deep fascia or muscle 
substance, abnormal hardening and swelling of muscles, severe 
impairment of function, or ragged, depressed, and adherent 
scars.  

One of the factors for determining what rating should be 
assigned under Code 5304 is the extent of the veteran's range 
of motion in his right shoulder.  This also is partly the 
basis for determining what rating should be assigned under 38 
C.F.R. § 4.71a, Codes 5003-5010, since the evidence of record 
demonstrates arthritic changes of the right shoulder joint 
and loss of function due to the associated pain.  Arthritis, 
due to trauma, substantiated by x-ray findings will be rated 
as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2002).  Degenerative arthritis, when established 
by x-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002).  And, as a general guide for determining 
whether he has limitation of motion and, if so, to what 
extent, 38 C.F.R. § 4.71, Plate I, list what VA considers to 
be "normal" range of motion in the shoulder in all of the 
possible directions of forward elevation/flexion, abduction, 
external rotation, and internal rotation.  Diagnostic Code 
5201, the criteria for limitation of motion of the arm, 
provides a 20 percent disability rating for motion of the 
major arm limited to shoulder level.  A 30 percent disability 
rating is warranted for motion limited midway between side 
and shoulder level.  Finally, a 40 percent disability rating 
is assigned for motion limited to 25 degrees from the side.  
See 38 C.F.R.  § 4.71a (2002).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2002) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.), excess fatigability, 
swelling and pain on movement.  See 38 C.F.R. § 4.45 (2002).

The evidence as set forth above does not show that the 
demonstrated symptomatology meets the criteria for a 30 
percent evaluation under Diagnostic Code 5201.  The veteran's 
right arm has forward flexion and abduction to not more than 
90 degrees; however, rotation of the right shoulder has been 
reported to be normal.  The evidence also shows that the 
limitation of motion of the veteran's right should is due, in 
part, to pain; the veteran has reported that this pain 
increased when he moved or raised his right arm.  Although 
the veteran has reported fatigability and lack of endurance, 
strength has been reported to be fairly good in the right 
arm.  Notably, the most recent examiner found no evidence of 
atrophy of the muscles of the right upper arm or of the right 
anterior or posterior chest wall.  The symptoms shown on 
examination and those reported by the veteran are relevant 
factors to be considered when determining the appropriate 
rating to be assigned under the diagnostic codes that 
contemplate limitation of the motion of the right shoulder.  
See, e.g., DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Although there is objective evidence of limitation of motion 
due to pain, there still is no legal basis for increasing the 
veteran's rating beyond the 20-percent level with 
consideration of Diagnostic Codes 5003-5010 (for the residual 
traumatic arthritis with associated pain, etc.) and 
Diagnostic Code 5201 (for the resulting limitation of 
motion).  The objective evidence does not show, even with 
consideration of pain, limitation of motion of the right 
shoulder to midway between the side and shoulder level.  
Notably, at his December 1994 hearing, he reported that on a 
bad day, he could only lift his arm to shoulder level.  Thus, 
while a 20 percent rating would be possible under the facts 
of this case for the disability in question under Diagnostic 
Codes 5010-5003 and in turn Diagnostic Code 5201, 
unfortunately though, VA cannot assign separate ratings under 
these codes in this particular instance because that would be 
compensating him, more than once, for the very same symptoms 
that are contemplated under the currently assigned rating.  
And that, in turn, would violate VA's prohibition against 
"pyramiding."  See Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing 38 C.F.R. § 4.14.

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  
There has been no showing in the present case that the 
veteran's residuals of a shell fragment wound of the chest 
have caused marked interference with his employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards.  Accordingly, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As 
the Board can identify no basis for an increased evaluation, 
the benefit sought on appeal is denied.


ORDER

An evaluation in excess of 20 percent for residuals of a 
shell fragment wound of the chest is denied.




		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

